Exhibit 10.1
















LOAN AGREEMENT


By and Among


Fifth Third Bank, an Ohio banking corporation,
Lender,


And
Innovative Food Holdings, Inc., a Florida corporation


_______________________________________________________


Dated Effective February 26, 2013


________________________________








 
 

--------------------------------------------------------------------------------

 


 
LOAN AGREEMENT


THIS LOAN AGREEMENT is made and entered into effective February 26, 2013 by and
among Fifth Third Bank, an Ohio banking corporation (“Lender”) and Innovative
Food Holdings, Inc., a Florida corporation (herein “Borrower”).


BACKGROUND


WHEREAS, Borrower has requested Lender to create a credit facility for
Borrower’s benefit consisting of a term facility in the amount of Five Hundred
Forty Six Thousand and 00/100 ($546,000.00) Dollars for the purpose of acquiring
the Real Estate Security (as herein defined); and


WHEREAS, Lender has agreed to create the credit facility for Borrower,
conditioned upon compliance with terms and conditions acceptable to Lender; and


WHEREAS, the parties desire to set forth the mutually agreed upon terms and
conditions for creation of the credit facility.


NOW THEREFORE, in consideration of the premises and the mutual agreements,
covenants and conditions herein, Borrower and Lender agree as follows:


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS


SECTION 1.1  Recitals.  The foregoing recitals are incorporated into this
Agreement and made a part hereof.


SECTION 1.2  Defined Terms.  Unless the context of a particular Loan Document
otherwise provides, the terms in quotes used in the foregoing preamble and the
following terms shall have the respective meanings ascribed to them for all
purposes in the Loan Documents:


“Affiliate” shall mean any Person directly or indirectly controlling, controlled
by, or under direct or indirect common control with any Person.  A Person shall
be deemed to control an entity if such Person possesses, directly or indirectly,
the power to direct or cause the direction of the management and policies of
such entity, whether through the ownership of voting securities, by contract or
otherwise.


“Agreement” means this loan agreement, as the same may hereafter be further
amended, restated, supplemented or otherwise modified from time to time in
accordance with the provisions hereof.


“Article Nine” shall mean Chapter 679, the Uniform Commercial Code of the
Florida Statutes, as amended from time to time.


“Authorized Officer” means that Person or Persons designated under a resolution
of the Governing Body of Borrower to execute documents on behalf of Borrower.


“Business Day” means a day that is not a Saturday, a Sunday, or a day on which
Lender is closed pursuant to authorization or requirement of law.
 
Loan Agreement in Favor of Fifth Third Bank, an Ohio banking corporation
Page 1

--------------------------------------------------------------------------------

 
 
“Certified Public Accountant” shall mean a certified public accountant holding a
valid and current licensed acceptable to reasonable Lender.


“Closing” shall mean the execution and delivery to Lender of this Agreement
together with all related Loan Documents, including, but not limited to, each
Note, Security Instruments and compliance documents executed coincidental to a
Loan.


“Closing Costs” shall mean all documentary stamp taxes on the mortgage,
intangible taxes, survey costs, appraisal costs, environmental assessment costs,
Loan Fees, recording charges, mortgagee title insurance costs, Lender’s attorney
fees and other costs related to a Loan.


“Closing Date” shall mean the effective date of this Agreement.


“Collateral” shall mean the Real Estate Security, Personal Property, any
Proceeds thereof.


“Collateral Assignment of Rents” shall mean the agreement pledging the income
and rents and profits from the Real Estate Security.


“Contractual Obligation” as to any Person shall mean any undertaking by such
Person represented by any agreement, to which such Person is a party or by which
it or any of its property is bound.


“Costs” shall mean all costs, expenses, losses and damages sustained or incurred
by Lender in connection with, because of, or as a result of any default or any
one or more Events of Default of Borrower under the Loan Documents or any of
them, or in realizing upon, protecting, perfecting, defending or enforcing, or
any combination thereof, the rights and remedies of Lender under the Loan
Documents, or any of them, including, without limitation, recording charges,
documentary stamp taxes, intangible taxes, all expert fees and all attorney's
fees and costs, including paralegal fees in all legal proceedings, including
administrative, trial, appellate, probate, bankruptcy or any other legal or
administrative proceeding, regardless of whether suit is brought.


“Debt” shall mean as to any Person (i) all obligations of borrowed money, (ii)
obligations evidenced by bonds, debentures, note or similar instruments, or upon
which interest payments are customarily made, (iii) all obligations under
conditional sale or other title retention agreements relating to property
purchased by that Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business), (iv) all obligations, including, without limitation, any items,
issued or assumed as the deferred purchase price of property or services
purchased (excluding trade debt incurred in the ordinary course of business
falling due within the next succeeding 3 months) which would appear as
liabilities on a balance sheet, (v) all obligations under take-or-pay or similar
agreements or under commodities agreements, (vi) all Debt of others secured by
(or for which the holder of such debt has an existing right, contingent or
otherwise, to be secured by), any lien on, or payable out of the proceeds of
production from, property owned or acquired by that Person, whether or not the
obligations secured thereby have been assumed, (vii) all guaranty and other
contingent or indirect obligations, (viii) the principal portion of all
obligations under Capital Leases other than operating leases, (ix) all matured
obligations in respect of interest rate protection agreements, foreign currency
exchange agreements, commodity purchase or option agreements or other interest
or exchange rate or commodity price hedging agreements, (x) all outstanding and
unreimbursed drafts under all letters of credit issued or banker's acceptance
facilities created for the benefit of and at the request of such Person (to the
extent unreimbursed), (xi) all preferred stock or other equity interests issued
and required by the terms thereof to be redeemed, for which mandatory sinking
fund payments are due, by a fixed date, and (xii) other off balance sheet
financing arrangements including, without limitation, synthetic leases, which,
for purposes of this Agreement, shall not include operating leases.
 
Loan Agreement in Favor of Fifth Third Bank, an Ohio banking corporation  
Page 2

--------------------------------------------------------------------------------

 
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


“Default Rate” shall mean the interest charged on the Indebtedness under the
Loan Documents after the occurrence of an Event of Default and the expiration of
any applicable notice and cure periods.  The Default Rate shall be the lesser
of: (i) the highest rate allowed by law; or (ii) eighteen percent (18.0%) per
annum, whichever is less.


“Due Date” shall mean the date any payment of principal or interest is due and
payable on any Note or other Indebtedness.


“EBITDA” means earnings before interest, taxes, depreciation, and amortization.


“Environmental Laws” shall mean any federal, state or local law, statute,
ordinance or Regulation pertaining to health, industrial hygiene or the
environmental conditions on, under or about any real estate owned, leased or
occupied by Borrower, including, without limitation, the Comprehensive
Environmental Response Compensation and Liability Act of 1980 (“CERCLA”) as
amended 42 U.S.C. Section 9601 et seq., Resource Conservation and Recovery Act
of 1976 (“RCRA”), 42U.S.C. Section 6901 et seq., the Hazardous Materials
Transportation Act, 49 U.S.C. Section 1801 et seq., Clean Water Act 33 U.S.C.
Section 1251 et seq and Chapter 403 of the Florida Statutes.


“Equitable Owner” means any Person having an Equitable Ownership in Borrower.


“Equitable Ownership” shall mean the ownership of voting interest and/or equity
interest in a non-natural Person which shall be represented by shares of stock,
certificates of membership, certificates of partnership, partnership interests,
or other indicia of ownership.


“ERISA” means the Employee Retirement Income Security Act of 1974, 29 USC §1001
et. seq.


“Event of Default” means any of the events specified in Article VII hereof.


“Financial Statement” shall mean the financial statements of Borrower described
in Section 4.6.


“Fixed Charge Coverage Ratio” means the ratio of (a) Borrower’s consolidated
EBITDA plus rent and operating lease payments, less cash taxes paid,
distributions, dividends and capital expenditures (other than Capital
Expenditures financed with the proceeds of purchase money Indebtedness or
Capital Leases to the extent permitted hereunder) and other extraordinary items
for the twelve month period then ending to (b) the consolidated sum of (i)
Borrower’s interest expense, and (ii) all principal payments with respect to
Indebtedness that were paid or were due and payable by all of Borrower’s
consolidated entities during the period plus rent and operating lease expense
incurred in the same such period.
 
Loan Agreement in Favor of Fifth Third Bank, an Ohio banking corporation  
Page 3

--------------------------------------------------------------------------------

 
 
“GAAP” means generally accepted accounting principles, set forth in Opinions of
the Financial Accounting Standards Board or the American Institute of Certified
Public Accountants or which have other substantial authoritative support, as in
effect from, time to time.


“Gap Exception” shall mean shall mean those matters to be completed under
Schedule B-I of the Title Commitment and any adverse matters or defects in title
which are recorded during the period of time between the effective date of the
Title Commitment and the date of recording of the Mortgage.


“Governing Body” shall mean as to any:


A.  corporation, its Board of Directors, or if authority to govern the
corporation is reserved to the shareholders as provided, by law, its
shareholders;


B.  general partnership, its partners;


C.  limited partnership, its general partners; and


D.  limited liability company, its managers if it is a manager managed company,
or its members if it is a member managed company.


“Governmental Authority” shall mean any national, state, local or other
political subdivision thereof, or any entity exercising executive, legislative,
judicial, regulatory, or administrative functions of or pertaining to
government.


“Governmental Regulation” shall mean any law, statute, ordinance, rule or
regulation issued by or enacted by a Governmental Authority.


“Hazardous Substances or Hazardous Materials” shall mean any flammable materials
(excluding wood products normally used in construction), explosives, radioactive
materials, hazardous wastes, toxic substances, or related materials, including,
without limitation, any substances defined as or included in the definitions of
“hazardous substances,” “hazardous wastes,” “hazardous materials,” “special
wastes,” “solid wastes,” or “toxic substances” under any applicable federal,
state, county, regional, or local laws, ordinances, regulations, or guidelines.


“Interest Rate Determination Date” means the 1st day of each calendar month.
 
“Interest Period” shall mean a period of one (1) month, provided, that (x) the
initial Interest Period may be less than one month, depending on the initial
funding date, and (y) no Interest Period shall extend beyond the Maturity
Date.  At any time during which a Rate Management Agreement is then in effect
with respect to a Loan, any provisions contained in the Note related to such
Loan which round up the interest rate to the nearest 1/8th of one percent shall
be disregarded and no longer of any force and effect, notwithstanding anything
to the contrary contained in the Note.
 
“Interest Rate Change Date” shall mean 1st day of each one (1) month period;
provided, however, that if any such day is not a Business Day, at Lender’s
option, the applicable Interest Rate Change Date shall be the next succeeding
Business Day.
 
Loan Agreement in Favor of Fifth Third Bank, an Ohio banking corporation  
Page 4

--------------------------------------------------------------------------------

 
 
“Indebtedness” shall mean any and all debts, obligations, any and all Rate
Management Obligations and liabilities of Borrower to Lender, arising out of or
related to the Loan Documents or otherwise, whether principal, interest, fees,
or otherwise, whether now existing or hereafter arising, whether voluntary or
involuntary, whether jointly owed with others, whether direct or indirect,
absolute or contingent, contractual or tortuous, liquidated or unliquidated,
arising by operation of law or otherwise, whether or not from time to time
decreased or extinguished and later increased, created or incurred and whether
or not renewed, extended, modified, rearranged, restructured, refinanced, or
replaced, including without limitation, modifications to interest rates or other
payment terms of such debts, obligations or liabilities.


“LIBOR Rate” means rate per annum effective on any Interest Rate Determination
Date, which is equal to the quotient of: (a) the rate per annum equal to the
offered rate for deposits in U.S. dollars for a one (1) month period, which rate
appears on that page of Bloomberg reporting service, or such similar service as
determined by Lender, that displays British Bankers' Association interest
settlement rates for deposits in U.S. Dollars, as of 11:00 a.m. (London, England
time) two (2) business days prior to the Interest Rate Determination Date;
provided, that if no such offered rate appears on such page, the rate used for
such Interest Period will be the per annum rate of interest determined by Lender
to be the rate at which U.S. dollar deposits for the Interest Period are offered
to Lender in the London Inter-Bank Market as of 11:00 a.m. (London, England
time), on the day that is two (2) business days prior to the Interest Rate
Determination Date, divided by (ii) the percentage equal to 1.00 minus the
maximum reserve percentages (including any emergency, supplemental, special or
other marginal reserves) expressed as a decimal in effect on any day to which
Lender is subject with respect to any LIBOR loan pursuant to regulations issued
by the Board of Governors of the Federal Reserve System with respect to
eurocurrency funding (currently referred to as "eurocurrency liabilities" under
Regulation D).  This percentage will be adjusted automatically on and as of the
effective date of any change in any reserve percentage.


“Loan 1” shall mean the Loan established pursuant to Section 2.1. A.


“Loans” shall mean Loan 1, and each other loan governed by this Agreement.  The
term “Loan” may refer to any of the Loans, individually.


“Loan Documents” shall mean this Agreement, each Note, any and all Rate
Management Agreements, the Security Instruments, and all the other documents,
agreements, certificates, schedules, statements and opinions, however described,
referenced herein or executed or delivered pursuant hereto or in connection with
or arising with a Loan or the transactions contemplated by this Agreement.


“Loan Fees” shall mean those fees set forth in Section 2.3.


“Maturity Date” means, as to Loan 1, February28, 2018.


“Mortgage” shall mean that certain real estate mortgage of even date encumbering
the Real Estate Security.


“Note 1” shall mean the Five Hundred Forty Six Thousand and 00/100 ($546,000.00)
Dollar note dated the Closing Date.


“Notes” shall mean Note 1, and each other note executed and delivered pursuant
to this Agreement.  The term “Note” may refer to any of the Notes, individually.
 
Loan Agreement in Favor of Fifth Third Bank, an Ohio banking corporation   
Page 5

--------------------------------------------------------------------------------

 
 
“Operating Documents” shall mean as to any:


A.  corporation, its articles of incorporation and by-laws;


B.  general partnership, its partnership agreement;


C.  limited partnership, its partnership agreement; and


D.  limited liability company, its articles of organization and operating
agreement.


“Permitted Encumbrances” means and includes:


A.  liens for taxes, assessments or similar governmental charges not in default
or being contested in good faith (with all foreclosure or execution proceedings
thereon effectively stayed);


B.  the liens and security interests in favor of the Lender created under the
Loan Documents;


C.  other liens in favor of Lender; and


D.  those matters reflected in Schedule B II of the Title Commitment approved by
Lender.


“Person” means any corporation, business entity, natural person, firm, joint
venture, limited liability company, partnership, trust, unincorporated
organization, association, government, or any department or agency of any
government, and shall include the singular and the plural.


“Personal Property” shall mean:


A.  All fixtures of every nature whatsoever affixed to the Real Estate Security
now or hereafter owned by Debtor used or intended to be used in connection with
or with the operation of the Real Estate Security, including all extensions,
additions, improvements, betterments, renewals, substitutions, and replacements
to any of the foregoing;


B.  All of Debtor’s right, title interest and privileges arising under all
contracts, permits and licenses entered into or obtained in connection with the
operation of the Real Estate Security, including by way of example and not in
limitation:  all variances, licenses and franchises granted by municipal,
county, state and federal Governmental Authorities, or any of their respective
agencies;


C.  All judgments, awards of damages and settlements hereafter made resulting
from condemnation proceeds or the taking of any of the Real Estate Security or
any portion thereof under the power of eminent domain or the threat of exercise
thereof; any proceeds of any and all policies of insurance maintained with
respect to the Real Estate Security, or proceeds of any sale, option or contract
to sell the Real Estate Security or any portion thereof.
 
Loan Agreement in Favor of Fifth Third Bank, an Ohio banking corporation   
Page 6

--------------------------------------------------------------------------------

 
 
E.  All Proceeds of the foregoing


“Potential Default” shall mean an event that but for the lapse of time or the
giving of notice, or both, would constitute an Event of Default.


“Principal Place of Business” shall mean the address for Borrower set forth in
Section 9.3.


“Rate Management Agreement” means any agreement, device or arrangement providing
for payments which are related to fluctuations of interest rates, exchange
rates, forward rates, or equity prices, including, but not limited to,
dollar-denominated or cross-currency interest rate exchange agreements, forward
currency exchange agreements, interest rate cap or collar protection agreements,
forward rate currency or interest rate options, puts and warrants, and any
agreement pertaining to equity derivative transactions (e.g., equity or equity
index swaps, options, caps, floors, collars and forwards), including without
limitation any ISDA Master Agreement between Borrower and Lender or any
affiliate of Fifth Third Bancorp, and any schedules, confirmations and documents
and other confirming evidence between the parties confirming transactions
thereunder, all whether now existing or hereafter arising, and in each case as
amended, modified or supplemented from time to time.
 
“Rate Management Obligations” means any and all obligations of Borrower to
Lender or any affiliate of Fifth Third Bancorp, whether absolute, contingent or
otherwise and howsoever and whensoever (whether now or hereafter) created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefore), under or in connection with
(i) any and all Rate Management Agreements, and (ii) any and all cancellations,
buy-backs, reversals, terminations or assignments of any Rate Management
Agreement.


“Real Estate Security” means the real estate described on Exhibit A.


“Requirements of Law” shall mean as to any Person, the Operating Documents of
such Person, and any law, treaty, rule, or regulation, or a final and binding
determination of an arbitrator or a determination of a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.
 
“Security Agreement” shall mean the security agreement dated the Closing Date
providing for Borrower’s pledge of the Personal Property to secure the
Indebtedness.


“Security Instruments” shall mean the Mortgage, Collateral Assignment of Rents,
Security Agreement, all Uniform Commercial Code filing statements associated
therewith (each hereinafter called a “Filing Statement”), and any and all other
documents evidencing a pledge of assets to secure the Indebtedness.


“Statement Date” shall mean the date of the Financial Statements.


“Subsidiary” shall mean any non-natural Person, more than fifty percent (50%) of
the voting control of which is owned or controlled, directly or indirectly, by
Borrower.


“Title Agent” shall mean Stetler & Skrivan, PL, as agent for the Title
Underwriter.


“Title Commitment” shall mean the mortgagee title insurance commitment
designated as file “INNOVATIVE” written on the Title Underwriter.
 
Loan Agreement in Favor of Fifth Third Bank, an Ohio banking corporation
Page 7

--------------------------------------------------------------------------------

 
 
“Title Policy” shall mean the mortgagee title policy issued pursuant to and in
compliance with the Title Commitment.


“Title Underwriter” shall mean First American Title Insurance Company.


“UCC” shall mean the Florida Uniform Commercial Code, Chapters 671 to 680,
inclusive, as amended from time to time.
 
SECTION 1.3  Accounting Terms and Special Calculations.  All accounting terms
used herein shall be construed in accordance with GAAP.


SECTION 1.4  Other Definitional Provisions.  All of the terms defined in this
Agreement shall have such defined meanings when used in all the Loan Documents
unless the context shall otherwise require.  All terms defined or used in this
Agreement in the singular shall have comparable meanings when used in the
plural, and vice versa.  Terms defined in, or by reference to, the UCC,
including Article Nine, to the extent not otherwise defined herein shall have
the respective meanings given to them in the UCC, including Article Nine, with
the exception of the word “document,” unless the context clearly requires such
meaning.  The words “hereby”, “hereto”, “hereof”, “herein”, “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.  The
use of “to”, “until”, “on”, and words of similar import in this Agreement, in
indicating expiration, shall be interpreted to include the date mentioned.  The
neuter genders as used herein and whenever used shall include the masculine,
feminine and neuter as well.  Whenever in this Agreement any of the parties
hereto is referred to, such reference shall be deemed to include the permitted
successors and assigns of such party unless the context shall expressly provide
otherwise.  Unless otherwise specified, all references herein to times of day
shall be references to Eastern time (daylight or standard, as applicable).


SECTION 1.5  Interest Calculations.


A.  Interest on Loan 1 shall, until an Event of Default or maturity, accrue
interest at the LIBOR Rate plus 3.0%.


B.  Any interest due on the Indebtedness under the provisions of this Agreement
shall be calculated on the outstanding principal balance for the actual number
of days which have elapsed in an interest period, on the basis of 360/365actual
days and shall accrue from the date any advance is made pursuant to any Note or
this Agreement or any other Loan Document.  The interest due on any date for
payment of interest hereunder shall be that interest, to the extent accrued, as
of midnight on the last calendar day immediately prior to the interest payment
date.


C.  Notwithstanding anything herein or in any Loan Document to the contrary, the
sum of all interest and all other amounts deemed interest under Florida or other
applicable law which may be collected by Lender hereunder shall never exceed the
maximum lawful interest rate permitted by such law from time to time. Lender and
Borrower intend and agree that under no circumstances shall Borrower be required
to pay interest on any Loan or on any other Indebtedness at a rate in excess of
the maximum interest rate permitted by applicable law from time to time, and in
the event any such interest is received or charged by Lender in excess of that
rate, Borrower shall be entitled to an immediate refund of any such excess
interest by a credit to and payment toward the unpaid balance of the
Indebtedness (such credit to be considered to have been made at the time of the
payment of the excess interest) with any excess interest not so credited to be
immediately paid to Borrower by Lender.
 
Loan Agreement in Favor of Fifth Third Bank, an Ohio banking corporation
Page 8

--------------------------------------------------------------------------------

 
 
ARTICLE II
AMOUNT AND TERMS OF THE LOANS


SECTION 2.1  Loans.


A.  Loan 1.  Lender agrees, upon the terms and conditions set forth in this
Agreement, and in reliance upon the representations and warranties made under
this Agreement to loan to Borrower, the amount of Five Hundred Forty Six
Thousand and 00/100 ($546,000.00) Dollars.  At Closing, Lender shall disburse
the entire Loan 1 proceeds to the Title Agent who shall disburse the proceeds in
accordance with the Title Commitment and delete the Gap Exception from the Title
Commitment at Closing.


B. Reserved for future use.


SECTION 2.2  Payments and Administration of the Loan.


A.  All payments made on account of the Indebtedness shall be made by Borrower,
without setoff or counterclaim, in lawful money of the United States in
immediately available funds, free and clear of and without deduction for any
taxes, fees, or other charges of any nature whatsoever imposed by any taxing
authority.  Any payments must be received by the Lender by 2:00 P.M. (herein the
Close of Business), on the day of payment, it being expressly agreed and
understood that if a payment is received after the Close of Business by Lender,
such payment will be considered to have been made by Borrower on the next
succeeding Business Day, and interest thereon shall be payable by Borrower at
the applicable rate set forth herein during such extension.  All payments on
account of the Indebtedness shall be made to Lender, to the extent of funds
available, by auto debit of a designated account with Lender (herein a
“Designated Account”).  If any payment required to be made by Borrower hereunder
becomes due and payable on a day other than a Business Day, the Due Date thereof
shall be extended to the next succeeding Business Day and interest thereon shall
be payable at the then applicable rate during such extension.  All payments made
in connection with the Loans shall be applied first to Costs, then to
application on any scheduled payments of principal and/or interest then due, and
if none, then to accrued interest to the date of payment, then to application of
principal on the Loans in such order as Lender may determine.


B.  Borrower hereby authorizes Lender to automatically deduct from Borrower’s
Designated Account the amount of the applicable Loan payment.  If the funds in
the account are insufficient to cover any payment, Lender shall not be obligated
to advance funds to cover the payment.  In the event Borrower terminates the
automatic payment arrangements under this Agreement, the interest rate on all
Notes shall increase by 2.0%.


SECTION 2.3  Fees and Costs.  A loan commitment fee of $2,730.00 for Loan 1
shall be due Lender at Closing in consideration of granting Loan 1.  Borrower
shall further pay all expenses, taxes and fees incurred in connection with the
documentation, underwriting and Closing of Loan 1 and this Agreement, including,
but not limited to, Lender’s attorney's fees, recording fees, lien search fees,
title insurance premiums, appraisal fees, survey costs, and other reasonable
fees and expenses as may be required.


SECTION 2.4  Collateral


A.  To secure the payment, observance and performance of  Loan 1, Borrower shall
grant Lender Security Interests in and upon the Collateral to achieve the
following requirements:
 
Loan Agreement in Favor of Fifth Third Bank, an Ohio banking corporation
Page 9

--------------------------------------------------------------------------------

 
 
1.  A first priority perfected lien on the Real Estate Security and improvements
thereon.  In connection with the execution and delivery of the Mortgage,
Borrower will secure the delivery of a Title Commitment agreeing to insure that
the Real Estate Security will be owned by Borrower free and clear of all liens
and encumbrances other than the Permitted Encumbrances and proposing to insure
the lien of the Mortgage as a first Mortgage lien in an amount not less than
Five Hundred Forty Six Thousand and 00/100 ($546,000.00) Dollars.  The original
Title Policy shall be delivered to Lender no later than 60 days following
Closing of Loan 1.


2.  A first priority perfected security interest in Personal Property of
Borrower.  In connection with the security interests pledged in the Personal
Property, Borrower shall execute and deliver to Lender a Security Agreement and
authorize the filing of such Financing Statements, as required by Lender, to be
recorded in the Public Records of Lee County and with the Secured Transaction
Registry for the State of Florida, as Lender deems appropriate.


B.  All the Collateral, shall secure payment of the Notes and all extensions and
renewals thereof and all other Indebtedness, whether primary, secondary, direct,
contingent, joint or several of Borrower to Lender now in existence, and shall
also secure any and all such future notes and other loans as may be made at the
option of Lender to Borrower as well as all obligations incurred by Borrower
under any Rate Management Agreement or any other agreement between Borrower and
Lender or any Lender affiliate now existing or hereafter entered into.


ARTICLE III
CONDITIONS OF LENDING


Lender’s obligation to make Loan 1 is expressly conditioned on compliance with
the following conditions precedent:


SECTION 3.1 Opinion Letter.   Borrower shall secure an opinion of counsel for
Borrower, which shall be reasonably acceptable to Lender and its counsel and
shall contain at least the following opinions:


A.  Borrower is: (i) duly organized, validly existing and of active status under
the laws of the State of Florida; (ii) has all requisite power and authority to
own its properties and assets and to carry on its business as now conducted and
proposed to be conducted; (iii) is duly qualified to do business and is in good
standing in every jurisdiction in which the character of its properties or
assets owned or the nature of its activities conducted makes such qualification
necessary; and (iv) has the power and authority to execute and deliver, and to
perform its obligations under the Loan Documents.


B.  Borrower has duly authorized the borrowing hereunder and the execution of
the Loan Documents; and such action will not: (a) violate: (1) to the best of
such counsel’s knowledge and after consultation with Borrower, any material
provision of law applicable to Borrower, any Government Regulation applicable to
Borrower, any order, writ, judgment, decree, determination or award of any
court, arbitrator or Government Authority to which Borrower is subject; (2) the
Operating Documents of Borrower; or (3) to the best of such counsel’s knowledge
and after consultation with Borrower, any provision of any indenture, agreement
or other instrument to which Borrower is a party or by which it or any of its
properties or assets are bound; (b) to the best of such counsel’s knowledge and
after consultation with Borrower, be in material conflict with, result in a
material breach of or constitute (with due notice or lapse of time or both) a
material default under any such indenture, agreement or other instrument; or (c)
to the best of such counsel’s knowledge and after consultation with Borrower,
result in the creation or imposition of any material lien, charge or encumbrance
of any nature whatsoever upon any of the properties or assets of Borrower other
than the Permitted Encumbrances.
 
Loan Agreement in Favor of Fifth Third Bank, an Ohio banking corporation
Page 10

--------------------------------------------------------------------------------

 
 
C.  That Borrower has the unrestricted right and capacity to execute and deliver
each of the Loan Documents and that to the best of such counsel’s knowledge and
after consultation with Borrower, none has executed any documents of any kind,
including any prior loan documents, which would prohibit the execution and
delivery of the Loan Documents.


D.  The Loan Documents have been duly executed and delivered by Borrower and are
the legal, binding, valid and enforceable obligations of Borrower in accordance
with their respective terms, except as the enforcement of them may be limited by
bankruptcy, insolvency, moratorium and other applicable debtor relief laws and
such other qualifications as are acceptable to Lender.


SECTION 3.2 Entity Documents.   A certificate from the Florida Secretary of
State, or other evidence satisfactory to Lender and its counsel, demonstrating
that Borrower is in good standing under the laws of Florida, and a certificate
duly executed by an Authorized Officer of Borrower:


A.  Stating that all filing fees are current;


B.  Stating that no proceeding for the dissolution or liquidation of Borrower is
in effect;


C.  Containing a true and correct extract of a resolution which has been duly
adopted by Borrower’s Governing Body and remains in full force and effect
specifically authorizing Borrower to incur the Indebtedness and authorizing the
Authorized Officer or Officers to execute and deliver documents on behalf of and
to bind Borrower;


D.  Containing true and correct copies of Borrower’s Operating Documents.


SECTION 3.3 Insurance.   Borrower shall deliver the following policies of
insurance:


A.  Public or general liability insurance in the minimum amount of $1,000,000.00
aggregate annual single limits.


B.  The insurance policies required under Section 5.7 of this Agreement.


C.  The Title Insurance required under Section 2.4.


D.  As to all the policies listed in paragraphs A and B, herein, Lender must be
named as an additional insured as its interest shall appear, and Lender shall be
entitled to receive thirty (30) days advance written notice of cancellation or
material change of such policies.  Borrower shall furnish: (a) an original of
the applicable policy; (b) a certified true copy of the applicable policy; or
(c) a certificate evidencing the applicable policy, to Lender prior to
Closing.  All insurance policies shall be maintained in good standing so long as
any of the Indebtedness is outstanding.  All insurance companies furnishing the
coverage must be acceptable to Lender, qualified to do business in the state of
Florida and carry a A.M. Best’s Company insurance financial strength rating of
not less than A.
 
Loan Agreement in Favor of Fifth Third Bank, an Ohio banking corporation
Page 11

--------------------------------------------------------------------------------

 
 
SECTION 3.4  No Default.  At Closing, Borrower shall be in compliance with all
the terms and provisions set forth in the Loan Documents on its part to be
observed or performed, and no Event of Default or Potential Default shall have
occurred and be continuing at such time.


SECTION 3.5 Loan Documents.  Borrower shall have executed and delivered or
caused to be executed and delivered to Lender, all the Loan Documents, in form
and substance satisfactory to Lender and all of the Loan Documents shall be in
full force and effect.


SECTION 3.6 Closing Costs and Additional Documentation.  All costs of Closing
shall have been paid and Lender shall have received such other documentation as
Lender may reasonably require.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES


Borrower represents and warrants (which representations and warranties shall
survive the execution and delivery of the Loan Documents) to Lender that:


SECTION 4.1  Organization, Powers, Etc.  Borrower:


A. is duly organized, validly existing and of active status under the laws of
the State of Florida;


B.   has all requisite power and authority to own its properties and assets and
to carry on its business as now conducted and proposed to be conducted;


C.  is duly qualified to do business and is in good standing in every
jurisdiction in which the character of its properties or assets owned or the
nature of its activities conducted makes such qualification necessary; and


D.  has the power and authority to execute and deliver, and to perform its
obligations under the Loan Documents.


SECTION 4.2  Authorization for Loans.  The execution, delivery and performance
of the Loan Documents by Borrower:


A.  has been duly authorized by all requisite Governing Body action; and


B.  will not: (i) violate (a) any material provision of law applicable to
Borrower, any Government Regulation applicable to Borrower, any order, writ,
judgment, decree, determination or award of any court, arbitrator or Government
Authority to which Borrower is subject; (b) the Operating  Documents of
Borrower; or (c) any provision of any indenture, agreement or other instrument
to which Borrower is a party or by which it or any of its properties or assets
are bound; (ii) be in material conflict with, result in a material breach of or
constitute (with due notice or lapse of time or both) a material default under
any such indenture, agreement or other instrument; or (iii) result in the
creation or imposition of any material lien, charge or encumbrance of any nature
whatsoever upon any of the properties or assets of Borrower other than the
Permitted Encumbrances.


SECTION 4.3  Binding Effect.  This Agreement is, and each Note, and the other
Loan Documents when delivered hereunder will be, the legal, valid and binding
obligations of Borrower, enforceable against Borrower in accordance with their
respective terms, except as enforceability may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforceability of creditors’ rights.
 
Loan Agreement in Favor of Fifth Third Bank, an Ohio banking corporation
Page 12

--------------------------------------------------------------------------------

 
 
SECTION 4.4  Tax Payments.  All federal and state tax returns and reports of
Borrower required to be filed have been filed, and all taxes, assessments, fees
and other charges by any Government Authority upon Borrower, or upon Borrower's
properties, assets, including the Collateral, and all incomes or franchises,
which are due and payable in accordance with such returns and reports, have been
paid, other than those presently: (a) payable without penalty or interest; or
(b) contested in good faith and by appropriate and lawful proceedings prosecuted
diligently.  The aggregate amount of the taxes, assessments, charges and levies
so contested is not material to the condition (financial or otherwise) and
operations of Borrower.  The charges, accruals, and reserves on the books of
Borrower in respect of federal, state and local taxes for all fiscal periods to
date are adequate in all material respects for Borrower, and Borrower does not
know of any other unpaid assessment for additional federal, state or local taxes
for any such fiscal period or of any basis therefore.


SECTION 4.5  Agreements.


A.  Borrower is not a party to any agreement, indenture, lease or instrument or
subject to any charter or other organizational or entity governance restriction
or any judgment, order, writ, injunction, decree, rule or regulation which is
reasonably likely to materially and adversely affect the business, properties,
assets, operations or condition (financial or otherwise) of Borrower.


B.  Borrower is not a party to, or otherwise subject to any provision contained
in, any instrument evidencing indebtedness of any Borrower, any agreement
relating thereto or any other contract or agreement which restricts or otherwise
limits the incurring of the Indebtedness evidenced by each Note.


C.  Borrower is not in default in the performance, observance or fulfillment of
any of the obligations, covenants or conditions contained in any agreement or
instrument to which it is a party where the effect of such default is reasonably
likely to materially and adversely affect the business, properties, assets or
condition (financial or otherwise) of Borrower.


SECTION 4.6  Financial Statements.


A.  Borrower has submitted a financial statement which accurately represents the
financial condition of Borrower as of the date thereof.


B.  Since the Statement Date there has been no material undisclosed adverse
change in the actual or anticipated assets, liabilities, financial condition,
business, operations, affairs or prospects (financial or otherwise) of Borrower
from that set forth or reflected in the Financial Statement of Borrower.


SECTION 4.7  Litigation, Etc.  Except as disclosed in the Financial Statement,
there are no undisclosed actions, contingent liabilities, proceedings or
investigations pending or, to the knowledge of Borrower, threatened, against
Borrower or affecting Borrower or any Subsidiary of Borrower, (or any basis
therefore known to Borrower) which, either in any case or in the aggregate,
might result in any material adverse change in the financial condition,
business, prospects, affairs or operations of Borrower or in Borrower’s
properties and assets, or in any material impairment of the right or ability of
Borrower to carry on operations as now conducted or proposed to be conducted, or
in any material liability on the part of Borrower, and none which questions the
validity of this Agreement, each Note or any of the other Loan Documents or of
any action taken or to be taken in connection with the transactions contemplated
hereby or thereby.
 
Loan Agreement in Favor of Fifth Third Bank, an Ohio banking corporation
Page 13

--------------------------------------------------------------------------------

 
 
SECTION 4.8  Violation of Judicial or Governmental Orders, Laws, Ordinances or
Regulations. Borrower has no notice of any violation of any court order or of
any law, Governmental Regulation, ordinance, rule, order, code, or requirement
of any Governmental Authority having jurisdiction over Borrower that may
materially affect the business and operation of Borrower.


SECTION 4.9  Title to Assets.  Borrower has good and marketable title to the
assets reflected in its Financial Statement, free and clear of all liens,
mortgages, pledges, security interests, charges, title retention agreements, or
other encumbrances of any kind, except as set forth in the Financial
Statement.  As of the Closing Date, Borrower enjoys lawful, peaceful and
undisturbed possession in all material respects to all permits, licenses, trade
names, all trade marks, services marks and patents used or whose use is
contemplated in and is material to the operation of the business of Borrower.


SECTION 4.10  Regulation U.  Borrower is not engaged and will not engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” within
the respective meanings of such terms under Regulation U published by the Board
of Governors of the Federal Reserve System.   No part of the proceeds of any
Loan will be used for “purchasing” or “carrying” “margin stock” as so defined or
for any purpose that violates, or that would be inconsistent with, the
provisions of Regulation U published by the Board of Governors of the Federal
Reserve System.


SECTION 4.11  No Outstanding Debt. Borrower has no outstanding Debt material to
Borrower, except for: (i) the Loans; (ii) liabilities shown on its Financial
Statement; and (iii) other obligations in the nature of trade payables incurred
by Borrower in the ordinary course of business.


SECTION 4.12  Solvency.   As of the Closing Date, Borrower is solvent.


SECTION 4.13  Investment Companies Act.  Borrower is not an “investment company”
or a company “controlled” by, or an “affiliated person” of, or “promoter” or
“principal underwriter” for, an “investment company” (as each of the quoted
terms is defined or used in the Investment Company Act of 1940, 15 USC §80 et
seq., as amended).  The making of each Loan by Lender, the application of the
proceeds and repayment thereof by Borrower and the consummation of the
transactions contemplated by this Agreement will not violate any provision of
such act or any rule, regulation or order issued by the Securities and Exchange
Commission thereunder.


SECTION 4.14  Racketeer Influenced and Corrupt Organizations Act. Borrower has
not ever been and is not now engaged, and will not knowingly engage, directly or
indirectly, in any pattern of “racketeering activity” or in any “collection of
any unlawful debt,” as each of the quoted terms or phrases is defined or used by
the Racketeer Influenced and Corrupt Organization(s) Act of either the United
States or the State of Florida, Title 18, United States Code, Section 1961 et.
seg., and Chapter 895, Florida Statutes, respectively, as each act now exists or
is hereafter amended (the “RICO Lien Acts”).


SECTION 4.15  ERISA Requirement.  Borrower has not incurred any material
accumulated funding deficiency within the meaning of ERISA or incurred any
material liability to the Pension Benefit Guaranty Corporation established under
ERISA (or any successor thereto under ERISA) in connection with any employee
pension benefit plan established or maintained by Borrower or by any person
under common control with Borrower (within the meaning of Section 414(c) of the
Internal Revenue Code of 1986, as amended, or of Section 4001 (b) of ERISA) , or
in which employees of any of them are entitled to participate. No Reportable
Event (as defined in ERISA) in connection with any such plan has occurred or is
continuing.
 
Loan Agreement in Favor of Fifth Third Bank, an Ohio banking corporation
Page 14

--------------------------------------------------------------------------------

 
 
SECTION 4.16  Fair Labor Standards Act. Borrower has complied with, and will
continue to comply with, in all material respects, the provisions of the Fair
Labor Standards Act of 1938, 29 U.S.C. Section 200, et seq., as amended from
time to time (the “FLSA”), including specifically, but without limitation, 29
U.S.C. Section 215(a).  This representation and warranty, shall constitute
written assurance from Borrower, given as of the date hereof and as of the date
of any reconfirmation, that Borrower has complied, in all material respects,
with the requirements of the FLSA, in general, and 29 U.S.C. Section 215(a)(1)
thereof, in particular.


SECTION 4.17  Occupational Safety Hazards Act.  Borrower has complied with, and
will continue to comply with, in all material respects, the provisions of the
Occupational Safety Hazards Act, 29 USC §651 et. seq. as amended from time to
time (“OSHA”), including compliance with any Asbestos or Radon survey, notice or
monitoring or abatement requirements.


SECTION 4.18  Securities And Exchange Commission Compliance.  Borrower has
complied with, and will continue to comply with, all Federal Securities laws and
all rules, regulations, and orders of the Securities And Exchange Commission, as
amended from time to time.


SECTION 4.19  Regulatory Compliance. Borrower has in the past complied with and
is presently complying in all material respects with all other laws and
Governmental Regulations applicable to Borrower’s business.


SECTION 4.20  Usury.  The amounts to be received by Lender which are or which
may be deemed to be interest under any of the Loan Documents or otherwise in
connection with the transactions described herein constitute lawful interest and
are not usurious or illegal under the laws of the State of Florida, and no
aspect of the transaction contemplated by this Agreement is or will be usurious.


SECTION 4.21  Setoffs.  Borrower does not have, as of the date hereof, any
defenses, counterclaims, or setoffs with respect to any sums outstanding under
any Loan, or under any other loan or other agreement between Borrower and
Lender.


SECTION 4.22  Disclosure and No Representation, Warranty or Document Untrue.  No
representation or warranty made by Borrower contained herein, the Loan
Documents, or in any certificate or other document furnished or to be furnished
by Borrower pursuant hereto, or which will be made by Borrower from time to time
in connection with the Loan Documents:


A.  contains or will contain any misrepresentation or untrue statement of fact,
or


B.  omits or will omit to state any material fact necessary to make the
statements therein not misleading, unless otherwise disclosed in writing to
Lender.


There is no fact known to Borrower which materially and adversely affects, or
which is reasonably likely in the future to materially and adversely affect, the
business, assets, properties or condition, financial or otherwise, of Borrower,
except as set forth or reflected in the Loan Documents or otherwise disclosed in
writing to Lender.
 
Loan Agreement in Favor of Fifth Third Bank, an Ohio banking corporation
Page 15

--------------------------------------------------------------------------------

 
 
SECTION 4.23  Licenses, etc.  Borrower has obtained any and all licenses,
permits, franchises, governmental authorizations, patents, trademarks,
copyrights or other rights necessary for the ownership of its properties and the
advantageous conduct of its business. Borrower possesses adequate licenses,
patents, patent applications, copyrights, trademarks, trademark applications,
and trade names to continue to conduct its business as heretofore conducted by
it, without any conflict with the rights of any other person or entity. All of
the foregoing are in full force and effect and none of the foregoing are in
known conflict with the rights of others.


SECTION 4.24  Rate Management Agreements. Borrower represents, warrants and
covenants that while any Rate Management Agreement shall at any time be in
effect,


A.  Borrower has received and examined copies of each such Rate Management
Agreement;


B.  Borrower will benefit from each such Rate Management Agreement; and


C.  Lender has no duty to determine whether any Rate Management Agreement, or
any other transaction relating to or arising under any Rate Management
Agreement, will be or has been entered into for purposes of hedging interest
rate, currency exchange rate, or other risks arising in its businesses or
affairs and not for purposes of speculation, or is otherwise inappropriate.


SECTION 4.25  Environmental. Borrower covenants, warrants and represents:


A.  That no Hazardous Materials have been or shall be discarded, dispersed,
released, stored, treated, generated, disposed of, at the Real Estate Security,
except as permitted by applicable law and regulation.


B.  There is no civil, criminal or administrative action, suit, demand, claim,
hearing, notice or demand letter, notice of violation, investigation, or
proceeding pending or threatened against Borrower relating in any way to any
Hazardous Materials or the violation of any Government Regulation relating
thereto.


C.  In the event that any Hazardous Materials, are ever discarded, dispersed,
released, stored, treated, generated, or disposed of at the Real Estate
Security, Borrower will obtain all permits, licenses and other authorizations
which are required under federal, state, local and foreign laws relating to
pollution or protection of the environment or disposal of such wastes, including
laws relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Materials.


SECTION 4.26 Subsidiaries and Partnerships.  Borrower has no subsidiaries except
as set forth in its Financial Statement.


SECTION 4.27  Survival.  All of the representations and warranties set forth in
this Agreement shall survive until all Indebtedness is satisfied in full.
 
Loan Agreement in Favor of Fifth Third Bank, an Ohio banking corporation
Page 16

--------------------------------------------------------------------------------

 
 
ARTICLE V
AFFIRMATIVE COVENANTS


Borrower covenants and agrees that, from the date of this Agreement until
payment in full of all Indebtedness and termination of all present or future
credit facilities established hereunder, unless Lender shall otherwise consent
in writing which consent will not be unreasonably withheld, Borrower will fully
comply with the following provisions:


SECTION 5.1  Financial Reports and Other Data.  Borrower shall deliver or cause
to be delivered to Lender the following financial information:


A.  Annually, Borrower shall provide Lender with its certified public accountant
prepared audited financial statements within 120 days of fiscal year end.


B.  Semi-Annually, Borrower shall provide Lender with internally prepared
financial statements within 45 days of each calendar semi-annual period end.


C.  Upon written request by Lender, Borrower shall deliver to Lender any
additional financial information with fifteen (15) days of request.


D.  Lender is hereby authorized to deliver a copy of any financial statements or
any other information relating to the business, operations, or financial
condition of Borrower which may be furnished to it or come to its attention
pursuant to the Loan Documents or otherwise, to any participating lender,
regulatory body or agency having jurisdiction over Lender or to any Person which
shall, or shall have the right or obligation to, succeed to all or any part of
Lender's interest in the Loan Documents.


SECTION 5.2  Payment of Indebtedness to Lender; Performance of Other Covenants;
Payment of Other Obligations.


A.  Borrower will make full and timely payment of the principal and interest on
each Note;


B.  Borrower will duly comply with all the terms and covenants contained in the
Loan Documents; and


C.  Borrower will make full and timely payment of all other Indebtedness of
Borrower to Lender, whether now existing or hereafter arising.


SECTION 5.3  Maintenance of Property.  Borrower will maintain its properties,
including the Collateral, in good order and repair and, from time to time, make
all needful and proper repairs, renewals, replacements, additions, and
improvements thereto, so that the business carried on may be properly and
advantageously conducted at all times in accordance with prudent business
management.


SECTION 5.4  Right of Inspection; Discussions.  Borrower will permit any person
designated by Lender, at Lender's expense, during normal business hours, and
upon reasonable notice, to visit and inspect any of the properties, books,
records, papers, and financial reports of Borrower, including the making of any
copies thereof and abstracts therefrom, and to discuss Borrower’s affairs,
finances, and accounts with Borrower’s agents, all at such reasonable times and
as often as Lender may reasonably request.
 
Loan Agreement in Favor of Fifth Third Bank, an Ohio banking corporation
Page 17

--------------------------------------------------------------------------------

 
 
SECTION 5.5  Notices. Borrower will promptly give written notice to Lender of:


A.  The occurrence of any Event of Default or Potential Default hereunder or
under any other obligation of Borrower to which this Agreement refers, in which
case such notice shall specify the nature thereof, the period of existence
thereof, and the action that Borrower proposes to take with respect thereto;


B.  The occurrence of any material casualty to any material facility or property
of Borrower, or any force majeure (including, without limitation, any strike or
other labor disturbance) materially affecting the operation or value of any such
facility or property (specifying whether or not such casualty or force majeure
is covered by insurance); and


C.  The commencement or incurrence of, or any material change in, the nature or
status of any actual or potential litigation or any contingent liability in
excess of $100,000.00, or any actual or potential dispute or proceeding, whether
direct or contingent, that may involve a claim for damages, injunctive relief,
enforcement, or other relief pending, being instituted, or threatened by,
against or involving Borrower, or any attachment, levy, execution or other
process being instituted by or against any assets of Borrower, which might
impair the conduct of Borrower’s business, or might affect financially, or
otherwise, Borrower’s business, operations, assets, properties, prospects, or
condition in excess of $100,000.00


D.  All notices of defaults or matters which will or become defaults upon the
expiration of applicable grace periods under any other agreement, contract, or
lease with a third party, which Borrower receives from time to time.


SECTION 5.6  Payment of Taxes and Liens.  Borrower will promptly pay, or cause
to be paid, all taxes, assessments and other governmental charges which may
lawfully be levied or assessed:


A.  Upon the income or profits of Borrower;


B.  Upon any fee simple owned real property and all material leases and material
personal property, belonging to Borrower, or upon any part thereof; or


C.  By reason of any lawful claims for labor, material and supplies which, if
unpaid, might become a lien or charge against the property of Borrower.


Provided, however, Borrower shall not be required to pay any such tax,
assessment, charge, levy, or claim so long as the validity thereof shall be
actively contested in good faith by appropriate proceedings and Borrower shall
have set aside on its books adequate reserves with respect to any such tax,
assessment, charge, levy, or claim so contested; but provided further that any
such tax, assessment, charge, levy, or claim shall be paid forthwith upon the
commencement of proceedings to foreclose any lien securing the same and the
failure to promptly thereafter bond off such lien within 30 days after the
filing thereof.


SECTION 5.7  Insurance of Properties.  Borrower will keep the Collateral insured
at all times by insurance companies reasonably acceptable to Lender against the
risks for which provision for such insurance is usually made by other Persons
engaged in a similar business similarly situated (including without limitation,
insurance for fire, windstorm, flood, and other hazards, insurance against
liability on account of damage to persons or property, business interruption
insurance, and insurance under all applicable workman's compensation laws) and
to the same extent thereto and carry such other types and amounts of insurance
as usually carried by Persons engaged in the same or a similar business
similarly situated, and upon request deliver to Lender a certificate from the
insurer setting forth the nature of the risks covered by such insurance, the
amount carried with respect to each risk, and the name of the insured.  Lender
shall be named as an additional insured on all such policies.  The obligations
of Borrower to provide insurance coverage may be further amplified under the
terms and conditions of the Security Instruments.
 
Loan Agreement in Favor of Fifth Third Bank, an Ohio banking corporation
Page 18

--------------------------------------------------------------------------------

 
 
SECTION 5.8  Application of Insurance and other Proceeds.  Borrower shall comply
with the requirements of the Security Instruments and Lender shall be entitled
to exercise all of its rights to insurance proceeds, condemnation awards and
other proceeds from the Personal Property as provided in the Security
Instruments.


SECTION 5.9  True Books.  Borrower will keep proper and true books of record and
account, reasonably satisfactory to Lender, in which full, true, and correct
entries, in all material respects, will be made of Borrower’s dealings and
transactions, and establish on Borrower’s books reasonable reserves, with
respect to all taxes, assessments, charges, levies and claims, and with respect
to Borrower’s business in general, and will include such reserves in any interim
as well as year-end financial statements.


SECTION 5.10  Observance of Laws.  Borrower will timely file all applicable
Federal and State income and personal property tax returns and timely remit the
tax shown due thereunder or subsequently assessed to Borrower.  Borrower will
conform to and duly observe all material laws, regulations, and other valid
requirements of any Governmental Authority with respect to the conduct of its
business and operations, except where the effect of any nonobservance would not
have a material adverse effect on the business and operations of Borrower.


SECTION 5.11  Maintenance of Legal Existence, Compliance with Laws,
etc.  Borrower shall at all times preserve and maintain in full force and effect
its legal existence, powers, rights, licenses, permits and franchises in the
jurisdiction of organization; continue to conduct and operate its business
substantially as conducted and operated during the present and preceding
calendar year; operate in full compliance with all applicable laws, statutes,
regulations, certificates of authority and orders in respect of the conduct of
its business; and qualify and remain qualified as a foreign organization in each
jurisdiction in which such qualification is necessary or appropriate in view of
its business and operations.


SECTION 5.12  Further Assurances.  Borrower will, at the sole cost of Borrower,
and without expense to Lender, promptly upon the request of Lender:


A.  Correct any defect, error or omission which may be discovered in the
contents of any Loan Document or in the execution or acknowledgment thereof;


B.  Execute, acknowledge, deliver and record or file such other and further
instruments (including, without limitation, mortgages, deeds or trusts, security
agreements, financing statements and specific assignments of rents or leases);
and


C.  Do such further acts, in either case as may be necessary, desirable or
proper in Lender's opinion to carry out more effectively the purposes of the
Loan Documents.


Borrower hereby appoints Lender as its attorney-in-fact, coupled with an
interest, to take the above actions and to perform such obligations on behalf of
Borrower, at Borrower’s sole expense, if Borrower fails to comply with its
obligations under this paragraph.
 
Loan Agreement in Favor of Fifth Third Bank, an Ohio banking corporation
Page 19

--------------------------------------------------------------------------------

 
 
SECTION 5.13  Deposit Accounts.  Borrower agrees to maintain its principal
deposit accounts with Lender, including business, treasury management, operating
and administrative deposit accounts.


SECTION 5.14 Financial Covenants.  Borrower shall maintain a Fixed Charge
Coverage Ratio of no less than 1:25 to 1.00 which shall be tested annually at
calendar year end based on Borrower’s certified public accountant prepared
audited financial statements.


SECTION 5.15 Notification of Change of Name or Business Location.  Borrower
shall comply with all Security Instruments regarding changes in Borrower name
and shall notify Lender of any change in the name of Borrower undertaken in
accordance with such Security Instruments and of any change of the location of
any Place of Business and the office where the records of Borrower are kept,
and, in such case, shall execute such documents as Lender may reasonably request
to reflect said change of name or change of location, as the case may be;
provided, however, the Principal Place of Business of Borrower and the office
where the records of Borrower are kept may not be changed without the prior
written consent of Lender.


SECTION 5.16  Environmental Compliance.


A.  Borrower will not use, generate, manufacture, produce, store, release,
discharge or dispose of on, under or about any of the Real Estate Security or
transport to or from any of the Real Estate Security any Hazardous Substance or
allow any other person or entity to do so, except those which are used in
accordance with applicable Environmental Laws and with all required permits and
approvals and consistent with legal activities on the Real Estate
Security.  Borrower agrees to keep and maintain all the Real Estate Security in
compliance with and shall not cause or permit any of the Real Estate Security to
be in violation of any Environmental Laws; and


B.  Borrower will give prompt written notice to Lender of the following: (i) any
proceeding or inquiry by any Governmental Authority (including, without
limitation, the Florida Department of Environmental Protection or any local
health department) with respect to the presence of any Hazardous Substance on
the Real Estate Security or the migration thereof from or to other lands; (ii)
all claims made or threatened by any third party against Borrower or the Real
Estate Security relating to any loss or injury resulting from any Hazardous
Substance; and (iii) Borrower’s discovery of any occurrence or condition on any
lands adjoining or in the vicinity of the Real Estate Security that could cause
the Real Estate Security or any part thereof to be subject to any restrictions
on the ownership, occupancy, transferability or use of the Real Estate Security
under any Environmental Laws or any regulation adopted in accordance therewith,
or to be otherwise subject to any restrictions on the ownership, occupancy,
transferability or use of the Real Estate Security under any Environmental Laws.


C.  Borrower shall indemnify and hold Lender harmless from and against any and
all damages, penalties, fines, claims, liens, suits, liabilities, costs
(including clean-up costs), judgments and expenses (including attorneys',
consultants' or experts' fees and expenses) of every kind and nature suffered by
or asserted against Lender as a direct or indirect result of: (i) any warranty
or representation made by Borrower in Section 4.25 being false or untrue in any
material respect; (ii) the past, present or future failure by Borrower, or any
of  Borrower’s predecessors in title, to comply with local, State and Federal
laws and permits regulating the use, handling, storage, transportation, or
disposal of hazardous materials, toxic materials, or other environmentally
regulated materials; or (iii) any requirement under any law, regulation or
ordinance, local, state or federal, which requires the elimination or removal of
any hazardous materials, substances, wastes or other environmentally regulated
substances from the Real Estate Security.  Borrower’s obligations hereunder to
Lender shall not be limited to any extent by the term of any Note, and, as to
any act, occurrence, or claim made prior to payment in full and satisfaction of
each Note which gives rise to liability hereunder, Borrower’s obligations
hereunder shall continue, survive and remain in full force and effect
notwithstanding payment in full and satisfaction of each Note and any Security
Instrument or foreclosure under any Security Instrument, or delivery of a deed
or bill of sale in lieu of foreclosure.  Upon an Event of Default under this
Agreement, Lender may conduct such inspections of the Real Estate Security as
Lender deems appropriate to insure compliance with this Agreement and Borrower
shall hold Lender harmless from all costs associated with such inspections and
Borrower shall grant Lender or its agents full access to the Real Estate
Security to conduct such investigations.
 
Loan Agreement in Favor of Fifth Third Bank, an Ohio banking corporation
Page 20

--------------------------------------------------------------------------------

 
 
SECTION 5.17 Other Amounts Deemed Loans. If Borrower  fails to pay any tax,
assessment, governmental charge or levy or to maintain insurance within the time
permitted or required by this Agreement, or to discharge any lien prohibited
hereby, or to comply with any other Indebtedness, Lender may, but shall not be
obligated to, pay, satisfy, discharge or bond the same for the account of
Borrower, and to the extent permitted by law and at the option of Lender, all
monies so paid by Lender on behalf of Borrower shall be deemed Indebtedness.


SECTION 5.18 Indemnity.  In addition to the indemnity by Borrower for any
environmental matters set forth in this Agreement or any other Loan Documents,
Borrower shall indemnify, defend and hold harmless Lender from and against, and
reimburse Lender for, all claims, demands, liabilities, losses, damages,
judgments, penalties, Costs and expenses, which may be imposed upon, asserted
against or incurred or paid by Lender by reason of, on account of or in
connection with any claim or damage occurring in, upon or in the vicinity of the
Collateral through any cause whatsoever, or asserted against Lender on account
of any act performed or omitted to be performed under the Loan Documents or on
account of any transaction arising out of or in any way connected with the
Collateral or the Loan Documents.


ARTICLE VI
NEGATIVE COVENANTS


Borrower covenants and agrees that, from the date of this Agreement until
payment in full of the Indebtedness and all advances hereunder and of all other
present or future indebtedness hereunder and termination of all present or
future credit facilities established for Borrower’s benefit, unless Lender shall
otherwise consent in writing, Borrower will fully comply with the following
provisions:


SECTION 6.1  Limitations of Liens, Etc.  Borrower shall not:


A.  Convey, assign, sell, lease, mortgage, encumber, pledge, dispose of,
hypothecate, grant a security interest in, grant options with respect to, or
otherwise dispose of (directly or indirectly or by operation of law or
otherwise, of record or not) all or any, part of the legal or beneficial
interest in any part or all of the Collateral, except for the interests of
Lender under the Security Instruments and except for those leases of the Real
Estate Security and sales of Personal Property conducted in the ordinary course
of Borrower’s business.


B.  Sell, assign or otherwise dispose of (whether or not of record or for
consideration or not), or permit the sale, assignment or other disposition of,
other the assets of Borrower other than sales in the ordinary course of business
or to repay loans disclosed in the financial statements contained in its public
filings with the Securities and Exchange Commission; .
 
Loan Agreement in Favor of Fifth Third Bank, an Ohio banking corporation
Page 21

--------------------------------------------------------------------------------

 
 
SECTION 6.2  Limitations on Guaranties.  Borrower shall not directly or
indirectly, guarantee, assume, endorse, become a surety or accommodation party
for, or otherwise in any way extend credit or become responsible for or remain
liable or contingently liable in connection with any indebtedness or other
obligations of any other Person, except guaranties and endorsements made in
connection with the deposit of negotiable instruments and other items for
collection and credit extended to Borrower in the ordinary course of business.


SECTION 6.3  Transfer of Assets; Merger.  Borrower shall not: consolidate with
or merge into any other Person; permit another Person to merge into Borrower;
dissolve or take or omit to take any action which would result in Borrower’s
dissolution; allow Borrower to acquire all or substantially all the properties
or assets of any other Person; allow Borrower enter into any arrangement,
directly or indirectly, with any Person whereby Borrower shall sell or transfer
any property, real or personal, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property which Borrower intends
to use for substantially the same purpose or purposes as the property being sold
or transferred.  The above notwithstanding, Borrower may migrate to Delaware,
through the conversion process, and acquire other entities in the food business
upon approval of its board of directors.


SECTION 6.4  Loan.  Borrower shall not directly or indirectly, make a loan or
advance to any Person in which Borrower is the lender, except in the ordinary
course of business.


SECTION 6.5  Character of Business.  Borrower shall not change the general
character of the business as conducted at the date hereof, nor engage in any
type of business not reasonably related to its business as presently conducted.


SECTION 6.6  Suspension of Business.  Borrower shall not liquidate, suspend,
dissolve or cease operations during the term of any Loan.


SECTION 6.7  Additional Debt.  Borrower shall not incur, create, assume or
permit to exist any new Debt other than the indebtedness represented by Loans
except additional Debt to the Lender and new Debt not to exceed $75,000.00 on an
annual basis;


ARTICLE VII
EVENTS OF DEFAULT


The following shall be considered an Event of Default:


SECTION 7.1  Monetary Default.  If Borrower shall default in any payment of the
principal of or interest on any Note on the Due Date, whether at maturity, by
acceleration at the discretion of Lender or otherwise and any applicable notice
and cure periods have expired;


SECTION 7.2  Third Party Default.  If Borrower shall suffer a default in the
performance under any agreement with any other Person, other than Lender where
such default involves a contractual liability of Borrower in excess of
$100,000.00 and such default is not cured within any applicable notice and cure
period under such agreement;


SECTION 7.3  Misrepresentation.  If any representation or warranty made in
writing by or on behalf of Borrower, in this Agreement or in any other Loan
Document, shall prove to have been false or incorrect in any material respect on
the date as of which made or reaffirmed;
 
Loan Agreement in Favor of Fifth Third Bank, an Ohio banking corporation
Page 22

--------------------------------------------------------------------------------

 
 
SECTION 7.4  Dissolution.  If any order, judgment, or decree is entered in any
proceedings against Borrower decreeing the dissolution of Borrower.


SECTION 7.5  Bankruptcy, Failure to Pay Debts, etc.  If Borrower shall admit in
writing its inability, or be generally unable, to pay its debts as they become
due or shall make an assignment for the benefit of creditors, file a petition in
bankruptcy, petition or apply to any tribunal for the appointment of a
custodian, receiver or trustee for Borrower or a substantial part of Borrower’s
assets, or shall commence any proceeding under any Debtor Relief Law or other
bankruptcy, reorganization, arrangement, readjustment of debt, dissolution or
liquidation law or statute of any jurisdiction, whether now or hereafter in
effect, or if there shall have been filed any such petition or application, or
any such proceeding shall have been commenced against Borrower, in which an
order for relief is entered or which remains undismissed for a period of thirty
(30) days or more, or Borrower by any act or omission shall indicate its consent
to, approval of or acquiescence in any such petition, application, or proceeding
or order for relief for the appointment of a custodian, receiver or any trustee
for Borrower or any substantial part of any of its properties, or shall suffer
any such custodianship, receivership or trusteeship to continue undischarged for
a period of thirty (30) days or more.


SECTION 7.6  Fraudulent Conveyance. If Borrower shall conceal, remove, or permit
to be concealed or removed, any part of its properties, with intent to hinder,
delay or defraud its creditors or any of them, or make or suffer a transfer of
any of its properties which may be fraudulent under any bankruptcy, fraudulent
conveyance or similar law, or shall have made any transfer of its properties to
or for the benefit of a creditor at a time when other creditors similarly
situated have not been paid, or shall have suffered or permitted, while
insolvent, any creditor to obtain a lien upon any of its properties through
legal proceedings or distraint which is not vacated within thirty (30) days from
the date thereof.


SECTION 7.7  Final Judgment.  If a final judgment for the payment of money in
excess of $100,000.00 shall be rendered against Borrower, and the same shall
remain undischarged or shall not be bonded off to the satisfaction of Lender for
a period of thirty (30) consecutive days after entry thereof, during which the
execution shall not be effectively stayed.


SECTION 7.8  Impairment of Security.  If any Security Instrument, agreement, or
other instrument given to Lender to evidence or secure the payment and
performance of the Indebtedness hereunder shall be revoked by Borrower or shall
cease to be in full force and effect, or the protection or security interest
afforded Lender in any portion of the Collateral secured thereby is unperfected
or impaired for any reason; or Borrower shall default in any material respect in
the performance or observance of any term, covenant, condition or agreement on
its part to be performed or observed under any Security Instrument and such
default shall not have been cured or waived in any applicable grace period
contained therein; or any representation or warranty of Borrower made in any
Security Instrument shall be false in any material respect on the date as of
which made; or for any reason (except for acts or omissions of Lender) Lender
shall fail to have a valid, perfected and enforceable Security Interest lien in
the Collateral (or any of them) as required under this Agreement or if Borrower
shall contest in any manner that any Security Instrument constitutes its valid
and enforceable agreement or Borrower shall assert in any manner that it has no
further obligation or liability under any Loan Document.


SECTION 7.9  Cross-Default. It there is a default under any other loan or other
agreement between Borrower and Lender or any Lender Affiliate.
 
Loan Agreement in Favor of Fifth Third Bank, an Ohio banking corporation
Page 23

--------------------------------------------------------------------------------

 
 
SECTION 7.10 Levy on Assets.  If there is a levy or execution on any of the
assets of Borrower.


SECTION 7.11  Condemnation.  If any of the Real Estate Security, or any material
part thereof, is condemned or taken by right of eminent domain or other public
authority.


SECTION 7.12 Non-Monetary Default under the Agreement.  If Borrower shall
default in the performance or compliance with any of the terms, conditions,
covenants or agreements contained in this Agreement (other than that set forth
in Sections 7.1, 7.3, 7.4, 7.5, 7.6, 7.7, 7.9, 7.10, or 7.11 herein), including
the failure to timely provide financial information required by this Agreement,
which remains uncured for a period of thirty (30) days from the date written
notice is delivered by Lender to Borrower.


ARTICLE VIII
REMEDIES


Upon the occurrence or continuing of any Event of Default, Lender shall have and
may exercise any or all of the rights set forth herein (provided, however,
Lender shall be under no duty or obligation to do so):


SECTION 8.1  Acceleration.  To declare the obligations evidenced by each Note
and all other Indebtedness to be forthwith due and payable, whereupon each Note
and all other Indebtedness shall become forthwith due and payable, both as to
principal and interest, without presentment, demand, protest or any other notice
or grace period of any kind, all of which are hereby expressly waived, anything
contained herein or in any Note or in such other Indebtedness to the contrary
notwithstanding, and, upon such acceleration, the unpaid principal balance and
accrued interest upon the  Note shall from and after such date of acceleration
bear interest at the Default Rate.


SECTION 8.2  Adjust Interest Rate.  If any payment is not paid when due (whether
by acceleration or otherwise) or within 10 days thereafter, Borrower agrees to
pay to Lender a late payment fee of 5% of the payment amount, with a minimum fee
of $20.00.  After an Event of Default, Borrower agrees to pay to Lender a fixed
charge of $25.00, and in the alternative, Borrower agrees that Lender may,
without notice, increase the Interest Rate by three percentage points (3%),
whichever is greater unless Lender exercises its right to accelerate the balance
of the Note, in which event the Interest Rate shall accrued at the Default Rate.
  Lender may impose a non-sufficient funds fee for any check that is presented
for payment that is returned for any reason.  In addition, following an Event of
Default, Lender may charge such loan documentation fees as may be reasonably
determined by the Lender.


SECTION 8.3  Right of Setoff.  To exercise any rights of setoff granted by law
or under this Agreement or the Loan Documents without notice to Borrower.


SECTION 8.4  Uniform Commercial Code. To exercise from time to time any and all
rights and remedies of a secured creditor under the UCC and any and all rights
and remedies available to it under any other applicable law.


SECTION 8.5  Foreclosure.  Foreclose any Security Instrument by instituting a
foreclosure suit in any court having jurisdiction thereof.
 
Loan Agreement in Favor of Fifth Third Bank, an Ohio banking corporation
Page 24

--------------------------------------------------------------------------------

 
 
SECTION 8.6  Other Rights.  To exercise such other rights as may be permitted
under any of the Loan Documents or applicable law.


SECTION 8.7  Cure of Defaults.  Cure any Event of Default without releasing
Borrower from any obligation hereunder or under the Loan Documents.  In
connection with exercising its right to cure an Event of Default, Lender may
enter upon any Place of Business and do such acts and things as Lender deems
necessary or desirable to protect the collateral pledged under any Security
Instrument, including, without limitation: (i) paying, purchasing, contesting or
compromising any encumbrance, charge, lien, claim of lien, tax, assessment,
fine, lease payment or other imposition; (ii) paying any insurance premiums; and
(iii) employing counsel, accountants, and other appropriate persons to assist
Lender in the foregoing.


SECTION 8.8  Receiver.  Secure the appointment of a receiver or receivers, as a
matter of right for the Real Estate Security and Borrower’s operations, whether
such receivership is incident to a proposed sale of the Real Estate Security or
otherwise, and without regard to the value of the Real Estate Security or the
solvency of Borrower.  Borrower hereby consents to the appointment of such
receiver or receivers, waives any and all defenses to such appointment and
agrees not to oppose any application therefore by Lender.  The appointment of
such receiver, trustee or other appointee by virtue of any court, order or laws
shall not impair or in any manner prejudice the rights of Lender to receive
payment of the income pursuant to any lease assignment; the receiver shall be
appointed to take charge of, manage, preserve, protect, and operate the
Collateral; collect all income, including rents; sell Collateral and collect the
proceeds therefrom; make all necessary and needed repairs; pay all taxes, rent,
assessments and insurance premiums and all other costs incurred in connection
with the operation of  the Collateral; and after payment of the expenses of the
receivership, including Costs of Lender, if any, to apply all net proceeds
derived therefrom in the reduction of the Indebtedness in such manner as the
court shall direct.  All Costs, expenses, fees and compensation incurred
pursuant to any such receivership shall also be secured by the lien of the
Security Instruments until paid.  The receiver, personally or through Lender,
may exclude Borrower wholly from the Real Estate Security and have, hold, use,
operate, manage and control the Real Estate Security and may, in the name of
Borrower, exercise all of Borrower’s rights and powers to maintain, construct,
operate, restore, insure, and keep insured the Real Estate Security in such
manner as such receiver shall deem appropriate.


SECTION 8.9  Other Security.  Lender may proceed to realize upon any and all
other security for each Note in such order as Lender may elect; and no such
action, suit, proceeding, judgment, levy, execution or other process shall
constitute an election of remedies by Lender or shall in any manner alter,
diminish or impair the lien and security interest created by the Security
Instruments, unless and until each Note is paid in full.
 
Loan Agreement in Favor of Fifth Third Bank, an Ohio banking corporation
Page 25

--------------------------------------------------------------------------------

 
 
SECTION 8.10  Collect Income.  Following the occurrence of an Event of Default,
if Lender shall be entitled to collect and receive all income from the Real
Estate Security without the appointment of a receiver, which shall for all
purposes constitute property of Lender, and after deducting the expenses of
conducting the business thereof and of all maintenance, repairs, renewals,
replacements, alterations, additions, betterment’s and improvements and amounts
necessary to pay for taxes, assessments, insurance and prior or other profit
charges upon the Real Estate Security or any part thereof, as well as just and
reasonable compensation for the services of Lender and all attorneys, agents,
clerks, servants and other employees properly engaged by Lender, Lender shall
apply the money received, first to the payment of Costs, then to the outstanding
Notes in such order as Lender may determine in its absolute discretion.


SECTION 8.11  No Waiver.  The failure of Lender to exercise any of its rights
granted hereunder shall not be deemed a waiver thereof nor shall Lender be
estopped from asserting such rights for any subsequent defaults.  The remedies
provided herein are cumulative and are not exclusive to any remedies that Lender
may otherwise be provided by law or any Loan Documents.
ARTICLE IX
MISCELLANEOUS


SECTION 9.1  Amendments, etc.  No amendment, modification, termination or waiver
of any provision of this Agreement, any Note or the other Loan Documents, nor
consent to any departure by Borrower, shall in any event be effective unless the
same shall be in writing and signed by Lender, and then such waiver or consent
shall be effective only in specific instance and for the specific purpose for
which given.


SECTION 9.2  Applicable Law.  This Agreement and each of the Loan Documents and
transactions contemplated herein (unless specifically stipulated to the contrary
in such document) shall be governed by and interpreted in accordance with the
laws of the State of Florida.


SECTION 9.3  Addresses for Notices, etc.  All notices, requests, demands and
other communications provided for hereunder shall, until otherwise changed
pursuant to this Agreement be given at the following addresses:
If to Borrower:
28411 Race Track Rd, Bonita Springs, Lee County, Florida
If to Lender:
999 Vanderbilt Beach Road7th Floor Naples, FL 34108
Any notice required or permitted under this contract shall be in writing, shall
be sent to the party to such party’s address or fax number, if any, set forth
above, and shall be given by any method set forth in the following table:


 
Method of Delivery
 
Notice is deemed given:
 
Notice is deemed received:
 
Personal delivery
 
Upon the actual date of delivery
 
On the actual date of delivery
 
U.S. certified or registered mail, return receipt requested, postage prepaid
 
On the date deposited in the U.S. mail
 
On the third business day after the date deposited in the U.S. mail
 
A nationally recognized commercial courier, such as Federal Express or United
Parcel Service, for next business day delivery
 
On the date deposited with the commercial courier
 
On the next business day after the date deposited with the commercial courier
 
Facsimile transmittal
 
On the date of facsimile transmittal if transmission is completed before 5pm, if
not, then on the next succeeding business day
 
On the date of facsimile transmittal if transmission is completed before 5pm, if
not, then on the next succeeding business day



Notwithstanding the date that each notice is deemed to be given, the time
period, if any, in which a response to any notice must be given shall commence
to run from the date the notice is deemed received by the recipient of the
notice.  Any party may, at any time by giving five (5) days prior written notice
to the other party or parties hereto, change its address or fax number of record
to which notices under this contract shall be given and may designate other
parties to whom copies of all notices hereunder shall be sent.
 
Loan Agreement in Favor of Fifth Third Bank, an Ohio banking corporation
Page 26

--------------------------------------------------------------------------------

 
 
SECTION 9.4  Electronic Transmission of Data. Lender and Borrower agree that
certain data related to the Loans (including confidential information,
documents, applications and reports) may be transmitted electronically,
including transmission over the Internet.  This data may be transmitted to,
received from or circulated among agents and representatives of Borrower and/or
Lender and their affiliates and other Persons involved with the subject matter
of this Agreement.  Borrower acknowledges and agrees that (a) there are risks
associated with the use of electronic transmission and that Lender does not
control the method of transmittal or service providers, (b) Lender has no
obligation or responsibility whatsoever and assumes no duty or obligation for
the security, receipt or third party interception of any such transmission, and
(c) Borrower releases, hold harmless and indemnifies Lender from any claim,
damage or loss, including that arising in whole or part from Lender’s strict
liability or sole, comparative or contributory negligence, which is related to
the electronic transmission of data.


SECTION 9.5  Actions and Process. Any legal action or proceeding against
Borrower with respect to this Agreement may be brought in such of the courts of
competent jurisdiction of the state or federal courts located in Lee County,
Florida as Lender or its successors and assigns, as the case may be, may elect,
and, by execution and delivery of this Agreement, Borrower irrevocably submits
to the nonexclusive jurisdiction of such courts for purposes of legal actions
and proceedings hereunder and, in case of any such legal action or proceeding
brought in the above-named Florida courts.  If it becomes necessary for the
purpose of service of process out of any such courts, Borrower shall take all
such action as may be required to authorize a special agent to receive, for and
on behalf of it, service of process in any such legal action or proceeding, and
shall take all such action as may be necessary to continue said appointment in
full force and effect so that Borrower will at all times have an agent for
service of process for the above purposes available in Lee County, Florida.  To
the extent permitted by law, a final judgment (a copy certified by the court
that has rendered the judgment shall be conclusive evidence of the fact and of
the amount of any indebtedness of Borrower to Lender) against Borrower in any
such legal action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on an unsatisfied judgment.  To the extent that Borrower
has or hereafter may acquire any immunity from jurisdiction of any of the
above-named courts or from any legal process therein, Borrower hereby
irrevocably waives such immunity, and Borrower hereby irrevocably waives and
agrees not to assert by way of motion, as a defense, or otherwise, in any legal
action or proceeding brought hereunder in any of the above-named courts, (i) the
defense of immunity, (ii) any claim that it is not personally subject to the
jurisdiction of the above-named courts by reason of immunity or otherwise, (iii)
that it or any of its property is immune from the above described legal process
(whether through service of notice, attachment prior to judgment, attachment in
aid of execution, or otherwise), or (iv) that such action or proceeding is
brought in an inconvenient forum, that venue for the action or proceeding is
improper or that this Agreement may not be enforced in or by such
courts.  Nothing in these provisions shall limit any right of Lender to bring
actions, suits or proceedings in the courts of any other jurisdiction.  Borrower
expressly acknowledges that the foregoing waiver is intended to be irrevocable
under the laws of the State of Florida and of the United States of America.


SECTION 9.6  Survival of Representations and Warranties.  All representations,
warranties, covenants and agreements contained herein or made in writing by
Borrower in connection herewith shall survive the execution and delivery of this
Agreement, each Note and the other Loan Documents and be true and correct during
the term of each Loan.
 
Loan Agreement in Favor of Fifth Third Bank, an Ohio banking corporation
Page 27

--------------------------------------------------------------------------------

 
 
SECTION 9.7  Time of the Essence.  Time is of the essence of this Agreement,
each Note and the other Loan Documents,


SECTION 9.8  Headings.  The headings in this Agreement are intended to be for
convenience of reference only, and shall not define or limit the scope extent or
intent or otherwise affect the meaning of any portion hereof.


SECTION 9.9  Severability.  In case any one or more of the provisions contained
in this Agreement, any Note or the other Loan Documents shall for any reason be
held to be invalid, illegal or unenforceable in any respect, the same shall not
affect any other provision of this Agreement, any Note or the other Loan
Documents, but this Agreement, each Note and the other Loan Documents shall be
construed as if such invalid or illegal or unenforceable provision had never
been contained therein; provided, however, in the event said matter would be in
the reasonable opinion of Lender adversely affect the rights of Lender under any
or all of the Loan Documents, the same shall be an Event of Default.


SECTION 9.10  Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.


SECTION 9.11 Conflict.  In the event any conflict arises between the terms of
this Agreement and the terms of any other Loan Document, the terms of this
Agreement shall govern in all instances of such conflict.


SECTION 9.12  Term.  The term of this Agreement shall be for such period of time
until all Indebtedness has been paid to Lender in full.  At such time, Lender
shall mark all the Loan Documents “Cancelled” and return them to Borrower.


SECTION 9.13  Expenses.  Borrower agrees, whether or not the transactions hereby
contemplated shall be consummated, to pay and save Lender harmless against
liability for the payment of documentary stamp taxes, intangible tax, all
out-of-pocket expenses arising in connection with this transaction and all
taxes, together in each case with interest and penalties, if any, which may be
payable in respect of the execution, delivery and performance of this Agreement
or the execution, delivery, acquisition and performance of the Note (including
any renewal, extension, substitution or replacement thereof) issued under or
pursuant to this Agreements (excepting only any tax on or measured by net income
of Lender determined substantially in the same manner, other than the rate of
tax, as net income is presently determined under the Federal Internal Revenue
Code), all printing costs and the reasonable fees and expenses of any special
counsel to Lender in connection with this Agreement and any subsequent
modification thereof or consent thereunder.  The obligations of Borrower under
this Section 9.13 shall survive payment of each Note.


Should Lender be required to under take any action to enforce the terms and
provisions of this Agreement, or any other Loan Document, or the rights and
duties of Borrower in relation thereto, Lender shall be entitled to recover all
of its Costs incurred in connection therewith, including a reasonable sum as and
for its attorneys’ fees.


SECTION 9.14  Successors and Assigns. All covenants and agreements in this
Agreement contained by or on behalf of either of the parties hereto shall bind
and inure to the benefit of the respective successors and assigns of the parties
hereto whether so expressed or not; provided, however, this clause shall not by
itself authorize any delegation of duties by Borrower or any other assignment
which may be prohibited by the terms and conditions of this Agreement.  Lender
reserves the right to assign any Loan or to participate any Loan.
 
Loan Agreement in Favor of Fifth Third Bank, an Ohio banking corporation
Page 28

--------------------------------------------------------------------------------

 
 
SECTION 9.15  No Third Party Beneficiaries.  The parties intend that this
Agreement is solely for their benefit and no Person not a party hereto shall
have any rights or privileges under this Agreement whatsoever either as the
third party beneficiary or otherwise.


SECTION 9.16  No Waiver.  No failure or delay on the part of Lender in
exercising any right, power or remedy hereunder, or under any Note or the other
Loan Documents, shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy
hereunder or thereunder.  In the event Lender determines, in its sole
discretion, to waive any covenant or obligation or Event of Default under any
Loan Document, Lender may charge a fee for doing so.


SECTION 9.17  Entire Agreement and Final Agreement. Except as otherwise
expressly provided, this Agreement and the other Loan Documents embody the
entire agreement and understanding between the parties hereto and supersede all
prior agreements and understandings relating to the subject matter hereof.  By
signing this document each party represents and agrees that:


A.  The written loan agreement represents the final agreement between the
parties;


B.  There are no unwritten oral agreements between the parties; and


C.  This Agreement may not be contradicted by evidence of any prior,
contemporaneous, or subsequent oral agreements or understandings of the parties.


SECTION 9.18  Waiver of Special Damage Claims. No claim may be made by Borrower
against Lender, any of its affiliates, participants or their respective
directors, officers, employees, attorneys for any special, indirect or
consequential damages (“Special Damages”) in respect of any breach or wrongful
conduct (whether the claim therefore is based on contract, tort or duty imposed
by law) in connection with, arising out of, or in any way related to the
transactions contemplated or relationship established by this Agreement, or an
act, omission or event occurring in connection herewith or therewith; and
Borrower hereby waives, releases and agrees not to sue upon any such claim for
Special Damages whether or not accrued and whether or not known or suspected to
exist in its favor.


           SECTION 9.19  USA Patriot Act Notice. Lender hereby notifies Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), Lender is
required to obtain, verify and record information that identifies Borrower,
which information includes the name and address of Borrower and other
information that will allow Lender to identify Borrower in accordance with the
Patriot Act.
 
Loan Agreement in Favor of Fifth Third Bank, an Ohio banking corporation
Page 29

--------------------------------------------------------------------------------

 

 
SECTION 9.20  Waiver of Jury Trial.  THE PARTIES HEREBY WAIVE ANY RIGHT TO
DEMAND A JURY TRIAL WITH REGARD TO ANY ISSUES ARISING OUT OF THIS AGREEMENT OR
ANY OF THE LOAN DOCUMENTS RELATED TO THIS AGREEMENT.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.


Signed Sealed and Delivered in the
Presence of:
 
                                                                            
Witness as to Borrower
 
Innovative Food Holdings, Inc., a Florida corporation
 
By:                                                      
 ___________ is __________________
 
 
                                                                            
Witness as to Borrower
 
       
 
                                                                            
Witness as to Lender
 
 
                                                                            
Witness as to Lender
Lender:
Fifth Third Bank, an Ohio banking corporation,
   
By: ______________________________
Timothy J. Reiter, Vice President







Loan Agreement in Favor of Fifth Third Bank, an Ohio banking corporation
Page 30

--------------------------------------------------------------------------------

 








Exhibit A
 
Lot 3 of GREYHOUND COMMERCE PARK, according to the plat thereof as recorded in
Plat Book 66, Page 21, of the Public Records of Lee County, Florida.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
Loan Agreement in Favor of Fifth Third Bank, an Ohio banking corporation
Page 31

--------------------------------------------------------------------------------

 